Case 19-01074-DSC13   Doc 39 Filed 04/19/19 Entered 04/19/19 10:46:46   Desc Main
                            Document    Page 1 of 10
Case 19-01074-DSC13   Doc 39 Filed 04/19/19 Entered 04/19/19 10:46:46   Desc Main
                            Document    Page 2 of 10
Case 19-01074-DSC13   Doc 39 Filed 04/19/19 Entered 04/19/19 10:46:46   Desc Main
                            Document    Page 3 of 10
Case 19-01074-DSC13   Doc 39 Filed 04/19/19 Entered 04/19/19 10:46:46   Desc Main
                            Document    Page 4 of 10
Case 19-01074-DSC13   Doc 39 Filed 04/19/19 Entered 04/19/19 10:46:46   Desc Main
                            Document    Page 5 of 10
Case 19-01074-DSC13   Doc 39 Filed 04/19/19 Entered 04/19/19 10:46:46   Desc Main
                            Document    Page 6 of 10
Case 19-01074-DSC13   Doc 39 Filed 04/19/19 Entered 04/19/19 10:46:46   Desc Main
                            Document    Page 7 of 10
Case 19-01074-DSC13   Doc 39 Filed 04/19/19 Entered 04/19/19 10:46:46   Desc Main
                            Document    Page 8 of 10
Case 19-01074-DSC13   Doc 39 Filed 04/19/19 Entered 04/19/19 10:46:46   Desc Main
                            Document    Page 9 of 10
Case 19-01074-DSC13   Doc 39 Filed 04/19/19 Entered 04/19/19 10:46:46   Desc Main
                           Document     Page 10 of 10
